Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 21, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 21, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00816-CV
____________
 
IN RE TRACY SUTTLES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 24,  2004, relator filed a petition for writ of mandamus in this
Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator seeks a
writ of mandamus directing the trial court to grant his motion to abate and
renewed motion to abate.  
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed October 21, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.